Citation Nr: 1610778	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1967 to December 1970. 

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was before the Board in January 2012 when it was remanded for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  It is not shown that the Veteran had service in the Republic of Vietnam or in Korea during a period recognized by the Department of Defense (DOD) as the time Agent Orange was used in Korea; it is not shown that the Veteran was otherwise exposed to an herbicide agent during service.
 
2.  The Veteran's diabetes mellitus, type 2, cannot be presumed to be due to exposure to herbicides in service, is not otherwise related to his service, and was not manifested until many years after his active service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in December 2006. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs), service personnel records, as well as identified post-service treatment records, including records from the Social Security Administration, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any other outstanding evidence and none is found by the Board.

The Veteran was not provided with an examination to obtain a medical nexus opinion with regard to his claim for service connection, to include as due to Agent Orange exposure.  The Board finds none is necessary as the standards of McClendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met in this case to require scheduling VA examinations for a medical nexus opinion.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Specifically, the outcome of this appeal turns on the question of whether the Veteran was exposed to herbicide agents, which would trigger a presumption of service connection for diabetes mellitus and obviate the need to conduct an examination based on such exposure.  There is likewise no evidence that diabetes mellitus had its onset in service or is otherwise related to his active service other than being caused by herbicide exposure; and, the Veteran does not argue the contrary.  A VA opinion would not be helpful in this case.

As directed by the 2012 Board remand, the Agency of Original Jurisdiction asked the Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed exposure to herbicides while serving in Korea.  In February 2012, the JSRRC responded with a memo, which is discussed in detail below.  The Board finds that there has been substantial compliance with the remand directives.  See D'Aries, supra.

II.  Factual Background

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran contends that his currently diagnosed diabetes mellitus type 2 is the result of exposure to herbicide agents during active service in Korea, specifically during four temporary duty occasions at Suwon Air Force Base with the 82 FTR TCP Squadron between August 1968 and January 1969, as detailed in the August 1968 Air Force Form 626.  He asserted in his September 2009 substantive appeal that he is the only person in his family to have a diabetes diagnosis, and that his temporary duty occurred within 10 miles of the Korean Demilitarized Zone DMZ.

Service personnel records show that the Veteran served in the Air Force from January 1967 to December 1970.  He was assigned to temporary duty (TDY) from Okinawa to Suwon Air Base Korea, performing four round trips during the period from August 1968 to January 1969.   

STRs are negative for complaints or findings related to diabetes mellitus.

In December 1970, the Veteran submitted an Application for Compensation of Pension at Separation from Service.  He made no complaints of diabetes at that time.

Post-service private treatment records dated in 1972 note that the Veteran denied any history of diabetes.  No findings of diabetes were noted on examination.

Private treatment records dated in March 1999 note the Veteran's diagnosis of diabetes mellitus, type 2.  A March 2006 VA treatment record notes that the Veteran was taking medication for diabetes mellitus that was diagnosed in 1983.  Subsequent VA and private medical records note the Veteran's ongoing treatment for diabetes mellitus.

The Board remanded this matter in January 2012 for verification from the JSRRC of the Veteran's claimed exposure to herbicides in Korea.  The JSRRC was requested to verify whether the Veteran would have been exposed to herbicides during four occasions of TDY at Suwon Air Force Base with the 82 FTR INTCP Squadron between August 1968 and January 1969 as detailed in service personnel records.

In accordance with the remand instructions, a request was sent to the JSRRC.  In a February 2012 reply, the JSRRC noted that the available historical data does not document Agent Orange or tactical herbicide spraying testing or storage at Suwon AB South Korea during the Veteran's service there.  JSRRC was unable to verify the alleged herbicide exposure, and stated:

We researched the U S Air Force (USAF) Station listing for 1968 and we reviewed the available July through September 1968 History submitted by the 51st Fighter Interceptor Wing (FIW), stationed at Naha Air Base (AB), Ryukyu Islands, Okinawa, Japan, the higher headquarters for the 82nd Fighter Interceptor Squadron (FIS).  The historical data reported that on July 1, 1968, 12 F-102 aircraft deployed to Suwon AB, Korea for the quarter.  The data further reported that the mission of the 82nd FIS for the quarter was as follows: Conduct Fighter Interceptor air defense operations under all weather conditions; train for, and maintain a high degree of air defense combat readiness.  Generally speaking, the majority of the training was conducted with the air defense for both Okinawa and the Republic of Korea in mind.  However we cannot document or verify that [the Veteran] was exposed to Agent Orange or tactical herbicides while serving at Suwon AB, South Korea or that his duties required him to be on or near the perimeter of the base or the Demilitarized Zone (DMZ).  To date, available historical data does not document Agent Orange or tactical herbicide spraying testing or storage at Suwon AB, South Korea during the period.

The AOJ concluded that all efforts to obtain the needed information had been exhausted and further attempts would be futile.

III.  Law and Analysis

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The United States DOD has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone (DMZ) in Korea.  For veterans who assert Agent Orange exposure during service in the Korean DMZ at a different time, the VA Adjudication Procedures Manual, the M21-1MR provides guidance for additional development to include final verification with the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(p). 

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include diabetes mellitus.  38 C.F.R. § 3.309(e).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the medical evidence shows a current diagnosis of the Veteran's claimed diabetes mellitus.  

There is no evidence of diabetes mellitus in service or for many years after service.  The Veteran does not contend nor does the evidence show that this disability was manifested within one year of service.  Service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

As to whether herbicide exposure caused diabetes mellitus on a presumptive basis, a presumption of service connection based on exposure to Agent Orange in Korea is limited to the period from April 1968 through July 1969 along the DMZ for servicemen attached to one of the units identified by the DOD.  The Veteran has stated and service personnel records confirm that his service included TDY to Korea on four occasions from August 1968 to January 1969.  However, his Air Force squadron is not among those verified to have been along the DMZ.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(p).  A presumption of Agent Orange exposure in Korea is not warranted pursuant to 38 C.F.R. § 3.309(e).  

While exposure to herbicides may not be presumed, consideration is still necessary as to whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  VA procedures were followed to determine whether the Veteran was exposed to herbicides in locations other than the Republic of Vietnam or the Korean DMZ from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o).  Based on the evidence from the JSRRC, the Veteran is not found to have been exposed to Agent Orange, or other chemicals, based on his assigned duties in Korea at any time during his active service. 

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The only opinions in the file are the Veteran's and the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran does not contend nor does the record show that he has had diabetes mellitus since service.  Instead, as discussed earlier, he contends his diabetes is due to herbicide exposure during service in Korea.  His contentions concerning herbicide exposure are insufficient to establish his claim.  They are outweighed by the JSSRC verification that the Veteran could not have been exposed to herbicides during service in Korea.  The Veteran's belief, alone, that he was exposed to herbicides in the circumstances as described, does not outweigh the evidence against the claim.  He has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The etiology of the Veteran's diabetes mellitus requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between this disability and service except for the Veteran's own bare statements that are not competent and probative for reasons stated herein.  As the Veteran is not competent to address medical causation for his claim of service connection currently on appeal, the matter of whether his statements are credible in this regard is not reached. 

Diabetes mellitus is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is not asserting nor does the evidence show that diabetes mellitus is related to service based on continuity of symptomatology.  Therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable regarding the issue on appeal.  See Walker, supra. 

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus type 2, to include as due to herbicide exposure.  See 38 C.F.R. §§ 3.303(d), 3.309(e).  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus type 2, to include as due to herbicide exposure, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


